          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                  JONESBORO DIVISION

GARY LEON WEBSTER
ADC #114018                                                PLAINTIFF

v.                      No. 3:19-cv-98-DPM

DOE, Unknown Female Bookkeeper,
Craighead County Detention Facility                   DEFENDANT

                           JUDGMENT

     Webster's complaint is dismissed without prejudice.




                                              {/
                               D .P. Marshall Jr.
                               United States District Judge
